Citation Nr: 1233332	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability claimed as a head condition with numbness that radiates down the right temple to the back of neck and into his hands claimed to be due to treatment provided at the Amarillo, Texas, VA Medical Center (VAMC) on May 10, 2006.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability claimed as a neck condition with constant pain and discomfort and limited motion in turning his head claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability claimed as constant numbness of the back claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability claimed as constant dizziness claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.



5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for headaches claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in Waco, Texas, currently has jurisdiction over the case.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge in July 2012; however, he failed to appear for this hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In reviewing a May 10, 2006, VA medical record, it shows that the Veteran had several complaints to include right-sided headaches.  The diagnosis was occipital neuralgia.  He received an injection of 1 cubic centimeter (cc) Kenalog and 1 cc Lidocaine to the occipital nerve.  The Veteran maintains that due to this injection, he now has additional disabilities as outlined on the cover page.  

In October 2008, the RO requested an opinion from a VA specialist addressing whether the May 2006 procedure had resulted in additional disability, and if so, whether the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar incidences of fault on the part of VA in furnishing medical care.

In October 2008, a VA physician reviewed the claims file and opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar incidences of fault on the part of VA in furnishing medical care in connection with the injection done at the Amarillo VAMC in May 2006.  This physician also found the Veteran's current symptoms were unrelated to a single inservice episode of headaches.  The examiner found that his current neck, head, and upper extremities symptoms were more likely related to his previous work related trauma that required multiple surgical procedures on his upper extremities, lower back, and neck.  

An April 2002 VA outpatient record shows that the Veteran reported fracturing his hands as well as the cervical and lumbar segments of the spine in a work related accident, ten years previously.  It was noted that he had two prior back surgeries and a neck surgery at the Plano Texas Back Institute.  He also reported having surgery on his left and right hands/wrists and being hospitalized for a metal puncture on the left side of his face.  With the assistance of the Veteran, the RO/AMC should attempt to obtain any medical records associated with this accident.

At this time, the Veteran also reported that he was receiving Social Security Administration (SSA) benefits.  To date, however, a copy of his SSA records has not been associated with the claims file.  The possibility that SSA records could contain evidence relevant to his claim cannot be foreclosed absent a review of those records.  Thus, it is also necessary to obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, it appears that the Veteran filed a Federal Tort Claims Act (FTCA) lawsuit in March 2008.  Certain medical records or other evidence which is pertinent to the claim for compensation pursuant to 38 U.S.C.A. § 1151 may have been generated in connection with the FTCA claim, and such evidence must be obtained if possible.

After the above records are obtained, the Veteran should be scheduled for a VA examination and a new medical opinion should be obtained, with review of the claims folder.

Finally, as the case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.

 Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records associated with his work-related injury that occurred in the 1990s; the records associated with his two prior back surgeries and neck surgery at the Plano Texas Back Institute; the records associated with his surgery on his left and right hands/wrists; and the records associated with his hospitalization for a metal puncture on the left side of his face.  

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since April 2009.

3.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's SSA disability benefits.  If these records are not available, a negative reply must be provided.

4.  Take the necessary steps to obtain all available records related to a FTCA lawsuit filed by the Veteran, to include any medical records and opinions, court documents, and/or settlement agreements.  Any relevant additional evidence which is not protected by privilege should be associated with the claims file.  If such records are unavailable, this fact should be noted in the claims file.

5.  After completion of the above development, schedule the Veteran for an appropriate VA examination.  Any indicated tests, if indicated, should be accomplished. The examiner should review the claims folder in conjunction with the examination.

The examiner should determine whether the Veteran has additional disability as a result of the Kenalog and Lidocaine injections to his occipital nerve on May 10, 2006.  The examiner should address the Veteran's specific contention that as a result of this injection(s) he has the following disabilities:  (a) a head condition with numbness that radiates down the right temple to the back of neck and into his hands; (b) a neck condition with constant pain and discomfort and limited motion in turning his head; (c) constant numbness of the back; 
(d) constant dizziness; and (e) headaches. 

If it is determined that the Veteran has any additional disability as a result of the Kenalog and Lidocaine injections to his occipital nerve on May 10, 2006; the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

 6.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


